In a proceeding, inter alia, for an accounting, the executor appeals from so much of an order of the Surrogate’s Court, Queens County (Laurino, S.), dated June 19, 1990, as assessed a surcharge against the executor’s statutory commissions.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Surrogate’s Court found that the attorney for the executor performed certain services that should have been performed by the executor. The court valued those services at $6,500 and surcharged the executor’s statutory commissions by that amount. Based upon the facts and circumstances of this proceeding, we conclude that the determination of the Surrogate was appropriate. Rosenblatt, J. P., Miller, Copertino and Pizzuto, JJ., concur.